DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 04/11/2022. Claims 1-15, 19 and 23 were amended. No claims were newly added. Claims 16-18, 20-22 and 24 are canceled.

Claim Objections
Claim 1 is objected to because the limitation “wherein the flexible membrane is configured to vary the volume of the liquid region between zero to several hundreds of milliliters” (lines 19-20) raises an issue of clarity because it is not clear whether a skilled artisan would be able to ascertain the plain meaning of the ambiguous value of “several hundreds of milliliters”; further, the meaning of “several hundreds” is not provided in the Applicant’s specification. For the purpose of examination, the limitation is interpreted to mean up to five hundred.
Claim 14 is objected to because the limitation “switching between an aspiration” raises an issue of clarity as to what characteristic of the aspiration is “switched”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 6, and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the volume of the liquid region receives the aspirated liquid” (lines 13-14), specifically, “the volume of the liquid region”, lacks clear antecedent basis in the claims. Claim 1 recites “the replacement insert is configured to allow for varying a volume of the liquid region by at least partial deformation of the flexible membrane by the negative pressure” (lines 11-13); thus, since the volume varies during the intended use of the claimed invention, a skilled artisan would not be able to recognize which specific “volume of the liquid region” is being referred to in lines 13-14. 
Further regarding claim 1, the limitation “the pneumatic negative pressure” (line 15) lacks antecedent basis in the claim. Although it is acknowledged that line 15 recites “the negative pressure region” such that the region could be under a negative pressure, the claims did not previously recite that the negative pressure region is, in fact, under a negative pressure (much less a pneumatic negative pressure).
Regarding claim 6, the limitation “wherein the liquid region comprise a pressure detection arrangement or is hydrostatically connected to the pressure detection arrangement” (lines 1-3) is unclear because “the pressure detection arrangement” refers to a structure which is part of the liquid region (i.e., the liquid region comprises a pressure detection arrangement). Thus, it is not clear how the “pressure detection arrangement… is hydrostatically connected to the pressure detection arrangement” is distinct from the pressure detection arrangement which is already part of the liquid region. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-15 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farra et al (U.S. Pat. 5,746,719, hereinafter “Farra”).
Regarding claim 1, Farra discloses a replacement insert for an ophthalmological medical device for the aspiration of liquid (see col. 2, lines 14-20 and col. 3, lines 32-35), which liquid is to be discharged within the scope of a suction flushing during an ophthalmic surgical intervention (see col. 2, lines 10-14 which describe low flow rates of less than 60 ml/min which a skilled artisan would interpret as within the scope of an ophthalmic procedure; see also col. 3, lines 32-35 disclosing that the device is used in an ophthalmic procedure) comprising: 
a liquid region 38 (Fig. 1) for receiving the liquid to be suctioned away and 
a negative pressure region 34 (Fig. 1), to which a negative pressure can be applied (i.e., by the pump 36), wherein the liquid region and the negative pressure region are hermetically separated from one another by means of an at least partially flexible membrane 249 (Figs. 2 and 5; the membrane is located between regions 34 and 41), and wherein the replacement insert is designed in such a way as to suction the liquid into the liquid region by means of the negative pressure (see col. 11, lines 61 to col. 12, line 16),
wherein the replacement insert is configured to allow for varying a volume of the liquid region by at least partial deformation of the flexible membrane by negative pressure (see col. 10, lines 22-48), 
wherein the pneumatic negative pressure in the negative pressure region is transferred by means of the flexible membrane to a hydraulic negative pressure in the liquid region, which hydraulic negative pressure causes liquid to be aspirated into the liquid region (i.e., the membrane 249 imparts pneumatic force to the liquid as the liquid is transferred through the transducer), and
wherein the flexible membrane is configured to vary the volume of the liquid region between zero to several hundreds of milliliters (i.e., the volume behind the membrane is dictated by the deflection which would inherently have values within the range from zero to hundreds of milliliters). 
Regarding claim 2, Farra discloses that the replacement insert is designed with a half-shell (such as a half shell 54 or 56; see Fig. 2).
Regarding claim 3, Farra discloses that the replacement insert is designed as an interchangeable cassette for the ophthalmological medical device (i.e., the replacement insert can be interchanged) wherein the liquid region forms a suction chamber for at least temporarily receiving aspirated liquid and can be connected hydrostatically to an aspiration connection of a surgical instrument (this limitation is intended use; the liquid region can be connected to numerous known aspiration connection of a surgical instrument), and the liquid region is designed with the flexible membrane and a solid half-shell.
It is noted that the subject matter of claim 3, 
…wherein the membrane, when the cassette is inserted in the medical device, can be acted on from outside by a negative pressure via the negative pressure region, so that a negative pressure transfer via the membrane can be effected….
is not interpreted to be a structural limitation because the claim does not positively recite a device as part of the claimed invention.
Regarding claim 4, Farra discloses that replacement insert is designed as an auxiliary module, which can be attached to an ophthalmological basic cassette, which already comprises at least one peristaltic pump (although Farra does not disclose a peristaltic pump, the device can be attached to a cassette which comprises such a pump; see also col. 12, lines 32-36 disclosing that the pump drive can be controlled in a manner similar to known peristaltic systems). In this case, the replacement insert of Farra could be attached to numerous types of cassettes including “basic cassettes” in a snap fit manner such that when the replacement insert is attached, a hydraulic connection of the liquid region of the replacement insert to an aspiration system of the basic cassette can be produced.
Regarding claim 5, Farra discloses that the negative pressure is generated by an air suction arrangement in the medical device (such as a vacuum pump 36).
Regarding claim 6, Farra discloses that the liquid region comprises a pressure detection arrangement or is hydrostatically connected to a pressure detection arrangement, to detect a negative pressure in the liquid region (i.e., the liquid region is part of a pressure transducer arrangement 20, 244; see col. 7, lines 1-14).
Regarding claim 7, Farra discloses that a valve 10 or 24 (Fig. 1) is provided in the replacement insert in a liquid path between the liquid region and a connection for an aspiration line (see col. 8, lines 17-28). 
Regarding claim 8, Farra discloses that the replacement insert comprises a pump assembly 36 (Fig. 1). 
Regarding claim 9, Farra discloses that liquid paths are formed in the replacement insert in such a way that it is possible to switch between an aspiration by means of at least one of: 
the negative pressure transferred to the liquid region,
or an alternative pump apparatus, in particular a peristaltic pump, or 
a combination of the two (i.e., valve control points 24 can control where aspiration is delivered).
Regarding claim 10, Farra discloses that the replacement insert has a filling level sensor of the liquid region in particular (see sensor unit 387 which determines the fluid pressure in fluid flow circuit 2 based on the movement of the diaphragm 249; col. 10, lines 37-48).
Regarding claim 12, Farra discloses a method for aspirating a liquid, comprising: 
providing a hermetically closed liquid region, which is formed at least in part by a flexible membrane 249 (Fig. 5), in a replacement insert for the ophthalmological device (see claim 1, above; the limitation “which can be hydraulically connected to an aspiration connection” appears to recite an intended use), 
suctioning air on a side arranged opposite the liquid region on an outer side of the membrane, which outer side is part of a negative pressure region, wherein the liquid region is hermetically separated by the membrane from the negative pressure region and from the room air (see col. 11, line 60 to col. 12, line 3; see also col. 7, lines 1-13),
wherein the pneumatic negative pressure in the negative pressure region is transferred by means of the flexible membrane to a hydraulic negative pressure in the liquid region, which hydraulic negative pressure causes liquid to be aspirated into the liquid region (i.e., the membrane 249 imparts pneumatic force to the liquid as the liquid is transferred through the transducer), 
which hydraulic negative pressure causes liquid to be aspirated into the liquid region, wherein the liquid region is varied by at least partial deformation of the flexible membrane by the negative pressure (i.e., the deformation of membrane 249 imparts a pneumatic force to the liquid as the liquid is transferred through the transducer; the volume of the liquid region on the opposite side of the membrane depends on the shape of the membrane itself).
wherein the flexible membrane is configured to vary the volume of the liquid region between zero to several hundreds of milliliters (i.e., the volume behind the membrane is dictated by the deflection which would inherently have values within the range from zero to hundreds of milliliters). 
Regarding claim 13, Farra discloses measuring a pressure in the liquid region in order to identify a defect (see col. 12, lines 33-55 disclosing that the sensor is used to determine a threshold value over which a defect, such as an obstruction in the aspiration line, is determined).
Regarding claim 14,  further comprising switching between an aspiration by at least one of: by applying a pneumatic negative pressure, which acts via the membrane on the liquid region (i.e., the membrane 249 imparts pneumatic force to the liquid as the liquid is transferred through the transducer during aspiration).
Regarding claim 15, Farra discloses liquid being discharged into a waste container 41.
Regarding claim 23, Farra discloses a method for providing an aspiration of liquids by an ophthalmological device by negative pressure suctioning, comprising:
providing a hermetically closed liquid region, which is formed at least in part by a flexible membrane 249 (i.e., the liquid region is present downstream the membrane 249  in a replacement insert for the ophthalmological device, which can be hydraulically connected to an aspiration connection (such as an aspiration line 13; see Fig. 1) 
aspirating air on a side arranged opposite the liquid region on an outer side of the membrane, which outer side is part of a negative pressure region (i.e., the side is upstream the flexible membrane 249), 
wherein the liquid region is hermetically separated from the negative pressure region and from the room air by the membrane (i.e., the liquid region is formed within the overall pressure transducer 244 which is sealed from the area on the other side of the membrane 249),
wherein a pneumatic negative pressure in the negative pressure region is transferred by the membrane to a hydraulic negative pressure in the liquid region, which hydraulic negative pressure causes liquid to be aspirated into the liquid region (i.e., the membrane 249 imparts pneumatic force to the liquid as the liquid is transferred through the transducer),
wherein the liquid region is varied by at least partial deformation of the flexible membrane by the negative pressure, wherein the volume receives the aspirated liquid (i.e., the deformation of membrane 249 imparts a pneumatic force to the liquid as the liquid is transferred through the transducer; the volume of the liquid region on the opposite side of the membrane depends on the shape of the membrane itself), and 
wherein the flexible membrane varies the volume of the liquid region between zero to several hundreds of milliliters (i.e., the volume behind the membrane is dictated by the deflection which would inherently have values within the range from zero to hundreds of milliliters).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Farra et al (U.S. Pat. 5,746,719) in view of Cull (U.S. Pub. 2009/0163852 A1, hereinafter “Cull”).
Regarding claim 11, Farra discloses a device for eye surgery comprising a receiving apparatus for a replacement insert according to claim 1, but does not appear to disclose that the device comprises an air suction arrangement for pumping air away from the negative pressure region of the replacement insert.
However, Farra discloses that it is well-known to provide various pumping systems, including peristaltic and Venturi-based systems to provide the desired aspiration from the eye.
Further, Cull discloses that it is known that a Venturi pump is a type of pump used to evacuate air from a location of negative pressure. See Cull at para [0004]. Accordingly, a skilled artisan would have understood that a Venturi-based system, as disclosed in Farra, would perform the function of an air suction arrangement that pumps air away from a negative pressure region.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to provide an air suction arrangement, based on the suggestion in both Farra and Cull that these pumps were well-known in the art for use in ophthalmic aspiration and would have been reasonably expected to perform a desired ophthalmic procedure with success.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Farra et al (U.S. Pat. 5,746,719).
Regarding claim 19, it is noted that Farra does not disclose that the area of the membrane compared to the total surface of the liquid region accounts for more than 16%.
However, to modify the size of the membrane compared to the total surface area of the liquid region would have been well within the level of ordinary skill in the art at the time of the invention based on the desired amount of liquid that enters the liquid region or is measured by the transducer using the membrane 249; this modification would thus have been made with a reasonable expectation of success in arriving at the claimed invention.

Response to Arguments
Applicant's arguments filed in Remarks on 04/11/2022 have been fully considered.
Applicant’s amendments to claims have overcome the previous rejections under 35 U.S.C. 112(b) set forth in the previous Office action.
Applicant’s arguments with respect to claims 1-10, 12-18 and 23, which are rejected under 35 U.S.C. 102 as being anticipated by Farra, have been considered.
Specifically, Applicant argued:
“In Farra, the aspirated fluid volume is transported by the scrolling pump 36 during the aspiration process and is collected in the external reservoir 41 [emphasis Applicant’s]. In particular, Farra does not show a liquid region having a variable volume for receiving the aspirated liquid during the aspiration process as recited in the amended claims.” (pg. 10)

This argument is not found persuasive. As described above, Farra shows a liquid region 38 which receives aspirated liquid (although the claim does not positively recite aspirated liquid, the preamble of claim 1 recites “a replacement insert for an ophthalmological medical device for the aspiration of liquid…”). The region 38 has a variable volume which can be varied by the movement of membrane 249  (see col. 10, lines 22-48). Although it is acknowledged that Farra also discloses an external reservoir 41 for collecting aspirated fluid, the liquid region 38 of Farra also received aspirated liquid before the liquid is collected in the external reservoir 41.
For this reason, the rejection is maintained.
Further, with respect to the outstanding rejections under 35 U.S.C. 103, Applicant argued (Remarks,  pg. 10):
“…Farra, in contrast to the pending claimed combinations, is based on a peristaltic aspiration and not a venturi aspiration. The special aspiration characteristics of the pending claimed combination allow for the improvement of a so-called ophthalmic venturi aspiration, in which the aspiration is performed by a pneumatic vacuum provided by a pneumatic vacuum source (e.g., a vacuum pump, a vacuum connection, or a venturi nozzle).
A skilled person in the technical field of ophthalmic devices, who understands venturi aspiration, would not use Farra to arrive at the presently claimed combinations, absent impermissible hindsight to the Applicant's own specification. In summary, in Farra there is no 10 of 12  Application No. 16/347,512Amendment dated April 11, 2022Reply to Office Action of January 11, 2022venturi aspiration, i.e., no pneumatic negative pressure aspiration according to the venturi principle as in the present claims. Instead, Farra teaches a peristaltic aspiration, as a hydraulic volume delivery aspiration. In addition, the aspirated fluid is not pumped into a volume limited by the membrane and absorbed by it, as claimed, but instead is pumped into an external container arranged behind a peristaltic pump or is fed back to the patient. Further, the alleged combination of Farra and Cull, as applied to claim 11, even if the combination is appropriate (which the Applicant does not concede), would not cure the deficiencies of Farra….” (pgs. 10-11).

These arguments are not found persuasive. Initially, it is noted that the amended claims have deleted claimed limitations related to Venturi aspiration. Although Applicant argued that the claimed invention imparts “special aspiration characteristics” on the basis of its venturi aspiration, Applicant has not persuasively explained the specific structural characteristics of the claimed invention that are allegedly distinguished from the structure of Farra. It has been held that "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
The argument cited above also states that in Farra, “the aspirated fluid is not pumped into a volume limited by the membrane and absorbed by it” (Remarks, pg. 11); however, this use does not appear to be a positively recited claim limitation, either structural or functional.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
07/20/2022